Citation Nr: 1400212	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  11-02 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi


THE ISSUE

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel
INTRODUCTION

The Veteran (appellant) served on active duty for training from June 1984 to August 1984 and from April 1988 to August 1988, and on active duty from December 1990 to May 1991 and from May 2002 to July 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the RO in Jackson, Mississippi, which, in pertinent part, granted service connection for PTSD, assigning an initial 30 percent disability rating.  An initial rating of 50 percent for PTSD was awarded in a June 2012 rating decision, effective the date of service connection.  The Veteran continues to appeal the initial rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran testified before the undersigned at a December 2012 videoconference hearing.  A transcript has been associated with the file.  Evidence has been received subsequent to the final consideration of the claim by the RO.  As the Board must remand, there is no prejudice in proceeding.  38 C.F.R. § 20.1304 (2013).  

Entitlement to a TDIU was raised by the Veteran's December 2012 testimony.  The Board has recharacterized the issues on appeal to include entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Veteran indicated in his December 2012 testimony that his service connected PTSD had worsened since his last VA examination in September 2011 and described worsened symptoms.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  

The Veteran also testified to participating in weekly group therapy sessions through VA.  All VA treatment records that could potentially be helpful in resolving a claim must be obtained.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  The claims file reflects treatment through November 2012.  To correctly assess the Veteran's current disability, all records of treatment from November 2012 to the present must be considered.  Therefore, those records must be obtained for the file.

The Veteran testified that he was unable to work as a result of his PTSD.  This raises the alternative theory of TDIU within the PTSD claim.  Rice, 22 Vet. App. at 453-54.  The Veteran has not been provided adequate notice under the duty to notify of the requirements to substantiate TDIU, nor has the RO addressed TDIU in the first instance.  As a VA examination is already warranted, the Board also instructs that the examiner address whether the PTSD renders the Veteran unable to maintain or secure substantially gainful employment.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran additional notice as to the issue of entitlement to TDIU.  All notification requirements and development procedures contained in 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2013); 38 C.F.R. § 3.159 (2013), must be fully met.

2.  Obtain the Veteran's VA treatment records for treatment concerning PTSD from November 2012 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his PTSD.  Sufficient evaluations should be scheduled to evaluate the Veteran's PTSD symptomatology.  All indicated tests and studies should be accomplished and the findings then reported in detail.

The examiner should also render an opinion as to whether the Veteran's service-connected PTSD renders the Veteran incapable of securing or maintaining a substantially gainful employment (without regard to his age or non-service-connected disabilities).

4.  Then, the RO should readjudicate the initial disability rating for PTSD and entitlement to a TDIU on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

